MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                        FILED
regarded as precedent or cited before any                          Mar 27 2020, 8:13 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Karen C. Roebuck                                         Ameen R. Najjar
Chicago, Illinois                                        State Farm Litigation Counsel
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Karen C. Roebuck,                                        March 27, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         19A-SC-2337
        v.                                               Appeal from the Washington
                                                         Township of Marion County Small
Andrew Paul Christensen,                                 Claims Court
Appellee-Defendant                                       The Honorable Steven G. Poore,
                                                         Judge
                                                         Trial Court Cause No.
                                                         49K07-1902-SC-730



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020              Page 1 of 8
                                       Statement of the Case
[1]   Karen Roebuck sued Andrew Paul Christensen in small claims court, claiming

      that her vehicle lost $4000 in value as a result of being involved in a collision

      caused by Christensen. The trial court found in favor of Christensen, and

      Roebuck now appeals. We affirm.


                                 Facts and Procedural History
[2]   On March 11, 2018, Roebuck was driving a 2015 Volvo and traveling north on

      Washington Boulevard toward its intersection with Kessler Boulevard in

      Indianapolis. At that time, Christensen was parked in a vehicle facing north on

      Washington Boulevard when he pulled away from a parked position and

      caused a collision with Roebuck’s vehicle. The parties agree that the collision

      was a result of Christensen’s negligence, and that the collision caused damage

      along the right side of Roebuck’s vehicle.


[3]   Roebuck had the damage to her vehicle repaired between March 13 and April

      10, 2018, at Howard Orloff Volvo in Chicago, Illinois, for $7009. The record

      indicates that Roebuck’s vehicle had already been damaged and repaired

      following two previous accidents. Specifically, the vehicle’s rear bumper was

      repaired in October 2016 for $510.84, and the passenger door was repaired in

      January 2017 for $1496.88. On March 9, 2019, Roebuck sold her vehicle to

      Jonathan V. Warsh for $19,200. The agreement indicated that $17,000 was for

      the vehicle and $2200 was for warranties.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 2 of 8
[4]   On February 25, 2019, Roebuck filed a notice of claim in the Washington

      Township Small Claims Court alleging,


              The Plaintiff complains of the Defendant and says that the
              Defendant is indebted to the Plaintiff in the sum of $4000
              because of a crash that occurred on March 11, 2018 due to the
              negligence of [Christensen]. The crash was on Washington Blvd
              in Indianapolis, Indiana. This crash created a loss of value, or
              deminished [sic] value to Plaintiff’s vehicle. Greg Leach, Sales
              Manager at dealership that repaired the vehicle reports a
              deminished [sic] value of $4,000 as a result of the crash.


      Appellant’s App. Vol. 2 at 6.


[5]   A small claims trial was held on June 27, 2019. During trial, Roebuck

      submitted, among other things, the affidavit of Greg Leach from Howard Orloff

      Volvo. Leach stated that he evaluated Roebuck’s vehicle on April 11, 2018,

      after it had been repaired following Roebuck’s collision with Christensen.

      Taking into account all three collisions, Leach stated that the assessed value of

      Roebuck’s vehicle prior to the third collision was $21,000. Leach stated that he

      could “with a great deal of certainty” assess the value of Roebuck’s vehicle after

      the third collision as $17,000. Ex. Vol. at 22. Accordingly, Leach concluded

      that the third collision resulted in a $4000 loss of value for the vehicle.


[6]   On September 3, 2019, the trial court issued extensive findings of fact and

      judgment. Specifically, the court found in relevant part:


              20. Plaintiff request[s] that the court find that plaintiff’s vehicle
              had a fair market value of $21,000 immediately before the March
              11, 2018 accident caused by defendant and a fair market value of
      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 3 of 8
              $17,000 after the vehicle was repaired. Nevertheless, the plaintiff
              sold the vehicle eleven (11) months later for the same amount
              that plaintiff’s expert, Greg Leach, valued the vehicle in April
              2018.

              ….

              22. It is reasonable and within the knowledge of a lay person to
              conclude that a 4 year old motor vehicle will depreciate in value
              over eleven (11) months.

              23. Plaintiff’s sale in March 2019 for the fair market value
              claimed in April 2018 undermines the assertion by Greg Leach
              that the plaintiff’s vehicle had a fair market value of $17,000 in
              2018.

              24. Plaintiff’s evidence does not include depreciation between the
              time the repairs were completed and the time of trial and[/]or
              how they can be reconciled with plaintiff’s request for damages
              calculated on the value in April 2018.


      Appealed Order at 4-5. Accordingly, the court entered judgment in favor of

      Christensen and against Roebuck. Roebuck filed a motion to correct error,

      which was subsequently denied by the trial court. This appeal ensued.


                                     Discussion and Decision
[7]   We begin by noting that Roebuck brings this appeal after a negative judgment

      against her in small claims court. “On appeal, we will not reverse a negative

      judgment unless it is contrary to law.” Kim v. Vill. at Eagle Creek Homeowners

      Ass’n, 133 N.E.3d 250, 252 (Ind. Ct. App. 2019). That is to say, the “judgment

      will be reversed only if the evidence leads to but one conclusion, and the trial


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 4 of 8
      court reached the opposite conclusion.” Id. “Our standard of review in small

      claims cases is particularly deferential in order to preserve the speedy and

      informal process for small claims.” Heartland Crossing Found., Inc. v. Dotlich, 976
N.E.2d 760, 762 (Ind. Ct. App. 2012).


[8]   The court here issued a five-page judgment including findings of fact. Another

      panel of this Court has recently explained,


              Pursuant to Trial Rule 52(A), the findings or judgments rendered
              by a small claims court are upheld unless they are clearly
              erroneous. Because small claims courts were designed to dispense
              justice efficiently by applying substantive law in an informal
              setting, this deferential standard of review is particularly
              appropriate. We consider the evidence most favorable to the
              judgment and all reasonable inferences to be drawn from that
              evidence. However, we still review issues of substantive law de
              novo. The burdens of proof are the same in a small claims suit as
              they would have been if suit had been filed in a trial court of
              general jurisdiction.


      N. Ind. Pub. Serv. Co. v. Josh’s Lawn & Snow, LLC, 130 N.E.3d 1191, 1193 (Ind.

      Ct. App. 2019).


[9]   We must also acknowledge that Roebuck is proceeding pro se. However, “this

      does not mean that we will treat [her] brief any differently than we would if

      [she] was represented by counsel. Indeed, it has long been the rule in Indiana

      that pro se litigants without legal training are held to the same standard as

      trained counsel and are required to follow procedural rules.” Receveur v. Buss,

      919 N.E.2d 1235, 1238 n.4 (Ind. Ct. App. 2010) (italics omitted), trans. denied.


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 5 of 8
[10]   Roebuck purports to raise several issues on appeal that we may easily

       consolidate into one: Whether the trial court’s judgment is clearly erroneous or

       contrary to law. We conclude that it is neither.


[11]   “It is a well-established principle that damages are awarded to fairly and

       adequately compensate an injured party for her loss, and the proper measure of

       damages must be flexible enough to fit the circumstances.” Bader v. Johnson, 732
N.E.2d 1212, 1220 (Ind. 2000). “In tort actions generally, all damages directly

       related to the wrong and arising without an intervening agency are

       recoverable.” Id. The trial court here specifically looked to this Court’s opinion

       in Wiese-GMC, Inc. v. Wells, 626 N.E.2d 595, 599 (Ind. Ct. App. 1993), trans.

       denied (1994), which summarized the law regarding damages for the diminution

       in value of personal property as follows:


               [T]he fundamental measure of damages in a situation where an
               item of personal property is damaged, but not destroyed, is the
               reduction in fair market value caused by the negligence of the tort
               feasor. This reduction in fair market value may be proved in any
               of three ways, depending on the circumstances. First, it may be
               proved by evidence of the fair market value before and the fair
               market value after the causative event. Secondly, it may be
               proved by evidence of the cost of repair where repair will restore
               the personal property to its fair market value before the causative
               event. Third, the reduction in fair market value may be proved by
               a combination of evidence of the cost of repair and evidence of
               the fair market value before the causative event and the fair
               market value after repair, where repair will not restore the item of
               personal property to its fair market value before the causative
               event.



       Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 6 of 8
       The plaintiff bears the burden of proving the fair market value of the property.

       Campins v. Capels, 461 N.E.2d 712, 719 (Ind. Ct. App. 1984).


[12]   Roebuck attempted to prove her damages (reduction in fair market value) by

       presenting evidence of the fair market value of her vehicle before and the fair

       market value after it had been repaired following the collision with Christensen.

       However, the trial court simply did not find her evidence credible. Specifically,

       the court determined that the credibility of Roebuck’s evidence of reduction of

       fair market value was undermined by the fact that she sold the vehicle eleven

       months after the appraisal for the exact same amount as the appraisal. This was

       the prerogative of the trial court, as the trier of fact, and we will defer to its

       credibility determination. Contrary to Roebuck’s suggestion, the trial court was

       not obligated to accept her valuation of the vehicle simply because it was

       unrebutted by Christensen. Moreover, it was well within the discretion of the

       trial court, in evaluating the credibility of Roebuck’s fair market/diminished

       value evidence, to sua sponte observe that a four-year-old vehicle will lose at

       least some value over eleven months. See generally Wolverine Mut. Ins. Co. v.

       Oliver, 933 N.E.2d 568, 572 (Ind. Ct. App. 2010) (noting informal small claims

       process and finding “no meaningful rationale” that would justify forbidding

       small claims court from sua sponte soliciting or considering argument not put

       forth by parties), trans. denied (2010). Although Roebuck argues that the trial

       court confused and conflated diminished value with depreciation, the court was

       making no substantive determination regarding either. Rather, the court was

       simply observing the fact that Roebuck sold her vehicle eleven months after


       Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 7 of 8
       appraisal for the exact same amount, despite obvious depreciation, calls the

       credibility of that appraisal, and hence the resulting diminished value

       calculation, into question. In short, the trial court concluded that Roebuck did

       not meet her burden to prove a $4000 reduction in fair market value of her

       vehicle caused by Christensen’s negligence. That conclusion was neither clearly

       erroneous nor contrary to law, and therefore we affirm.


[13]   Affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-SC-2337 | March 27, 2020   Page 8 of 8